Argued April 19, 1927.
The court below refused to enter judgment for want of a sufficient affidavit of defense, and plaintiff has appealed. Without expressing or intimating any view on the several questions argued in the briefs, it is enough to say that this case falls within the rule that we do not reverse on appeals from orders such as the one now before us unless the action of the court below clearly appears to be based on a plain error of law; we cannot say this of the present order.
The appeal is dismissed.